DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 11/10/2021.  Since the previous filing, claims 1, 3, 5, 8, 9, 11, 16, 17, 19, 21 and 25 have been amended, claims 6, 7 and 12 have been cancelled and no claims have been added.  Thus, claims 1-5, 8-11, 13-23 and 25 are pending in the application.
In regards to the previous 112 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was granted in a telephonic interview on 1/26/2022 but Attorney of Record Kevin McDermott.
The application has been amended as follows:
Replace claim 1 with the following:
A speaking valve adapter for assisting with speech or language expression during respiratory recovery of a patient which enables natural vocal cord sounds produced on exhalation, the speaking valve adapter including: 
a speaking valve port, the speaking valve port being orthogonal to a first interface port and a second interface port, the speaking valve port configured to be connected to a speaking valve, the speaking valve port further configured to be used as a first multi-attachment port associated with respiratory therapy for simultaneous attachment of devices or medical tubing and devices; 
the first  interface port adapted to be couplable to tracheostomy tubing that comprises a cuffed arrangement including an inflatable portion located along a portion of the tracheostomy tubing, which enables balancing of atmospheric air with ventilator air during inspiration, the 
the second interface port configurable to be used as a second multi-attachment port associated with respiratory therapy for simultaneous attachment of devices or medical tubing and devices; and 
a third interface port adapted to be directly coupled to the ventilator, the speaking valve adapter enabling production of the natural vocal cord sounds on exhalation when air passes through  vocal cords as guided by the speaking valve adapter, with back pressure being presented by the ventilator to the air column in the tracheostomy tubing and the speaking valve port during the expiratory cycle, the speaking valve adapter thereby deflecting or re-directing air through vocal cords, while simultaneously keeping a functional residual capacity that avoids over-inflation and maintains speaking functionality during ventilator support.
Cancel claim 11.
Replace claim 15 with the following:
The speaking valve adapter of claim 1, wherein at least one ventilator parameter is configured to reduce overall duration of ventilation and organ failure associated with connection to the ventilator.
Replace claim 16 with the following:
The speaking valve adapter of claim 15, wherein configuring the at least one ventilator parameter further comprises optimizing ventilator management of the patient, thereby reducing the overall duration of ventilation and organ failure associated with connection to the ventilator.
Replace claim 17 with the following:

a ventilator having settings configured to permit lungs of the patient to deflate and rapidly inflate continuously to maintain the lungs nearly inflated; 
a speaking valve adapter, the adapter being configured to include: 
a speaking valve port, the speaking valve port being orthogonal to a first interface port and a second interface port, the speaking valve port configured to be connected to a speaking valve, the speaking valve port further configured to be used as a first multi-attachment port associated with respiratory therapy for simultaneous attachment of devices or medical tubing and devices; 
the first interface port adapted to be couplable to tracheostomy tubing that comprises a cuffed arrangement including an inflatable portion located along a portion of the tracheostomy tubing, which enables balancing of atmospheric air with ventilator air, the inflatable portion of the cuffed arrangement configured for deflation or re-inflation during respiratory therapy, the natural vocal cord sounds being produced when back pressure is presented by ventilator air to an air column in the tracheostomy tubing during an expiratory cycle of the ventilator when the inflatable portion is deflated; 
the second interface port configurable to be used as a second multi-attachment port associated with respiratory therapy for simultaneous attachment of devices or medical tubing and devices; and 
a third  interface port adapted to be directly coupled to the ventilator, the speaking valve adapter enabling production of the natural vocal cord sounds on exhalation when air passes through the vocal cords as guided by the speaking valve adapter, with back pressure being presented by the ventilator to the air column in the tracheostomy tubing and the speaking valve port during the expiratory cycle, the speaking valve adapter thereby deflecting or re-directing air 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to disclose all of the structural and functional limitations as describe in the claims.
Closest prior art of record is Lofaso (US 2012/0145156) which fails to disclose the speaking valve port functioning as a multi attachment port.  While Sethiya (US 2015/0013684) describes a port that can accommodate attachment to a speaking valve and to ventilator equipment, there would be no reasonable motivation for combining this with the device of Lofaso which already has a dedicated ventilator connection and would therefore have no need to modify the speaking valve port to accommodate connection to ventilator.
Other multiport adaptors such as Lorenzen (US 5735271) or Holever (US 4240417), while describing ports having multi attachment capability, both fail to refer to speaking valves and the orientation of potential attachments which might reasonably be modified to include speaking valves are structured in such a manner so as to teach away from the claimed structure.
Independent claims 1 and 17, and dependent claims 2-5, 8-10, 13-16, 18-23 and 25, are therefore allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785